

117 SJ 7 IS: Disapproving the action of the District of Columbia Council in approving the Minor Consent for Vaccinations Amendment Act of 2020.
U.S. Senate
2021-02-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IIA117th CONGRESS1st SessionS. J. RES. 7IN THE SENATE OF THE UNITED STATESFebruary 8, 2021Mr. Lee (for himself, Mr. Paul, Mr. Cramer, Mr. Braun, Mr. Inhofe, and Mr. Lankford) introduced the following joint resolution; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsJOINT RESOLUTIONDisapproving the action of the District of Columbia Council in approving the Minor Consent for Vaccinations Amendment Act of 2020.That the Congress disapproves of the action of the District of Columbia Council described as follows: The Minor Consent for Vaccinations Amendment Act of 2020 (D.C. Act 23–532), enacted by the District of Columbia Council on December 23, 2020, and transmitted to Congress pursuant to section 602(c)(1) of the District of Columbia Home Rule Act on February 4, 2021.